                  Case 2:20-cr-00094-RSM Document 153 Filed 07/23/21 Page 1 of 2




 1                                                                  JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9
10   UNITED STATES OF AMERICA,       ) No. 2:20-CR-00094-4-RSM
                                     )
11             Plaintiff,            )
                                     ) ORDER RE:
12          v.                       ) MOTION TO TRANSPORT
                                     )DEFENDANT TO COURTHOUSE
13   FRANCISCO JAVIER ESQUIVEL-MENA, )FOR PRESENTENCE INTERVIEW
                                     )
14             Defendant.            )
                                     )
15
16              The Court, on motion of the Defendant, Francisco Esquivel-Mena,
17
                HEREBY GRANTS the motion to transport Mr. Esquivel-Mena to the federal
18
     courthouse in Seattle, Washington, 700 Stewart Street, Seattle, Washington, for the
19
20   purpose of completing his presentence interview, and orders the United States Marshals

21   office to arrange for transport on the designated date.
22
                IT IS FURTHER ORDERED that defense counsel and the Probation Office shall
23
     ///
24
     ///
25
26

           ORDER RE: MOTION TO TRANSPORT                      LAW OFFICE OF LYNN C. HARTFIELD, LLC
           DEFENDANT TO COURTHOUSE FOR                                        387 CORONA ST., SUITE 617
           PRESENTENCE INTERVIEW                                                Denver, Colorado 80218
           U.S. v. Francisco Esquivel-Mena, No. 20-CR-94-4-                              (720) 588-0571
           RSM – Page 1
              Case 2:20-cr-00094-RSM Document 153 Filed 07/23/21 Page 2 of 2




     contact the Court’s clerk to arrange a mutually agreeable date and time to conduct the
 1
 2   interview.

 3          DATED this 23rd day of July, 2021
 4
 5
 6
                                                      A
                                                      RICARDO S. MARTINEZ
                                                      CHIEF UNITED STATES DISTRICT
 7
                                                      JUDGE
 8
 9   Presented by:
10
     s/ Lynn C. Hartfield_______________________
11   LYNN C. HARTFIELD
     Attorney for Defendant Francisco Esquivel-Mena
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER RE: MOTION TO TRANSPORT                      LAW OFFICE OF LYNN C. HARTFIELD, LLC
       DEFENDANT TO COURTHOUSE FOR                                        387 CORONA ST., SUITE 617
       PRESENTENCE INTERVIEW                                                Denver, Colorado 80218
       U.S. v. Francisco Esquivel-Mena, No. 20-CR-94-4-                              (720) 588-0571
       RSM – Page 2
